DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (PG Pub 20110310055) and in view of Newnham (US PN 5,729,077).
Considering claim 1, An (Figure 4) teaches a component for generating active haptic feedback, comprising a main body (50 + paragraph 0048) having first (52) and second internal electrodes (57 + paragraphs 0059-0066) stacked one above another in a stacking direction wherein a respective piezoelectric layer (57 + paragraphs 0059-
However, An does not teach wherein a metal sheet is arranged on a top side and/or an underside of the main body, and is configured to transform the change in length of the main body in a direction perpendicular to the stacking direction into the change in length of the component in the stacking direction.
Newnham (Figure 3) teaches wherein a metal sheet (30 + col. 3 lines 50-54) is arranged on a top side and/or an underside of the main body (34 + col. 3 lines 63-65), and is configured to transform the change in length of the main body in a direction perpendicular to the stacking direction into the change in length of the component in the stacking direction (col. 4 lines 5-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a metal sheet is arranged on a top side and/or an underside of the main body, and is configured to transform the change in length of the main body in a direction perpendicular to the stacking direction into the change in length of the component in the stacking direction into An’s device for the benefit of providing a metal ceramic actuator having end caps that are inexpensive to produce.
Considering claim 2, Newnham (Figure 3) teaches wherein the metal sheet has a frustoconical shape (30 + col. lines 50-54).
Considering claim 3, Newnham (Figure 3) teaches wherein the metal sheet (30 + col. lines 50-54) comprises an edge region (54 + col. 4 lines 10-15) secured on the top side and/or respectively the underside of the main body wherein the metal sheet comprises a central projecting from the top side and/or respectively the underside of the main body in the stacking direction (see Figure 3).
Considering claim 15, An (Figure 4) teaches an arrangement comprising a plurality of components which are stacked above another (52-58 + paragraphs 0059-0066).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (PG Pub 20110310055), in view Newnham (US PN 5,729,077) and in view of Lewin (PG Pub 20150209564).
Considering claim 4, An teaches the component as described above.
However, An does not teach wherein the metal sheet comprises titanium.
Lewin teaches wherein the metal sheet comprises titanium (16 + paragraph 0056).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective date to include titanium as the material for the metal sheet into An’s device for the benefit of selecting a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (PG Pub 20110310055), in view Newnham (US PN 5,729,077) and in view of Maruyama (PG Pub 20060028095).
Considering claim 5, An in view of Newnham teaches the component as described above.
However, An in view of Newnham does not teach wherein the component comprises a measuring unit for measuring a voltage which is generated between the first and second internal electrodes and which arises on account of a force exerted on the components and wherein the component is configured to identify the force exerted on the component on the basis of the values detected by the measuring unit.
Maruyama teaches the component comprises a measuring unit (17’ + paragraph 0094) for measuring a voltage which is generated between the first and second internal electrodes (paragraph 0094) and which arises on account of a force exerted on the components and wherein the component is configured to identify the force exerted on the component on the basis of the values detected by the measuring unit (17’ + paragraph 0094).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the component comprises a measuring unit for measuring a voltage which is generated between the first and second internal electrodes and which arises on account of a force exerted on the components and wherein the component is configured to identify the force exerted on the component on the basis of the values detected by the measuring unit into An’s device for the benefit .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (PG Pub 20110310055), in view Newnham (US PN 5,729,077) and in view of Nagahata (PG Pub 20160027988).
Considering claim 6, An in view of Newnham teaches the component as described above.
However, An in view of Newnham does not teach a third internal electrode which is connected to the measurement contact.
Nagahata teaches a third internal electrode which is connected to the measurement contact (23 + paragraph 0090).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a third internal electrode which is connected to the measurement contact into An’s device for the benefit of monitoring the state of the piezoelectric element.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (PG Pub 20110310055), in view Newnham (US PN 5,729,077), in view of Nagahata (PG Pub 20160027988) and in view of Maruyama (PG Pub 20060028095).
Considering claim 7, An in view of Newnham and Nagahata teaches the component and third internal electrode as described above.
However, An in view of Newnham and Nagahata does not teach wherein the component is configured to measure a voltage which is generated and one of the first internal electrodes and which arises on account of a force exerted on the component 
Maruyama teaches the component is configured to measure a voltage which is generated (17’ + paragraph 0092) and one of the first internal electrodes and which arises on account of a force exerted on the component and wherein the component is configured to identify the force exerted on the component on the basis of the measure voltage (17’ + paragraph 0092).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the component is configured to measure a voltage which is generated and one of the first internal electrodes and which arises on account of a force exerted on the component and wherein the component is configured to identify the force exerted on the component on the basis of the measure voltage into An’s device for the benefit of sensing the voltage generated from the piezoelectric device.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (PG Pub 20110310055), in view Newnham (US PN 5,729,077), in view of Nagahata (PG Pub 20160027988) and in view of Kuroda (PG Pub 20130342081).
Considering claim 8, An in view of Newnham and Nagahata teaches component as described above.  
However, An in view of Newnham and Nagahata does not teach wherein the third internal electrode is arranged centrally in the stacking direction in a stack of the first and second internal electrodes.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date the third internal electrode is arranged centrally in the stacking direction in a stack of the first and second internal electrodes into An’s device for the benefit of having a high resistance to moisture.
Considering claim 9, Kuroda (Figure 8) teaches wherein the third internal electrode (13 + paragraph 0083) is arranged in the main body in such a way that all first and second internal electrodes are arranged on one side of the third internal electrode (paragraph 0083).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (PG Pub 20110310055), in view Newnham (US PN 5,729,077) and in view of Saito (PG Pub 20130278681).
Considering claim 10, An in view of Newnham teaches the component as described above.
However, An in view of Newnham does not teach wherein the main body comprises a hole extending in a stacking direction from an underside of the main body to a top side of the main body.
Saito teaches the main body comprises a hole extending in a stacking direction from an underside of the main body to a top side of the main body (paragraph 0118).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the main body comprises a hole extending in a .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (PG Pub 20110310055), in view Newnham (US PN 5,729,077) and in view of Selker (US PN 5,982,304).
Considering claim 11, An in view of Newnham teaches the component as described above.
However, An in view of Newnham does not teach wherein the main body comprises a base surface arranged perpendicularly to the stacking direction said base surface being round.
Selker teaches wherein the main body comprises a base surface arranged perpendicularly to the stacking direction said base surface being round (10 + column 2 + lines 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the main body comprises a base surface arranged perpendicularly to the stacking direction said base surface being round into An’s device for the benefit of being used to meet the suitable as an obvious matter of design choice.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (PG Pub 20110310055), in view Newnham (US PN 5,729,077) and in view of Ogata (PG Pub 20160050498).
Considering claim 12, An (Figure 5) in view of Newnham teaches wherein the main body (50 + paragraph 0048) comprises a base surface (bottom layer of stack) arranged perpendicularly to the stacking direction.
However, An in view of Newnham does not teach wherein the side lengths of said base surface being between 10 -30 mm.
Ogata teaches wherein the side lengths of said base surface being between 10-30 mm (paragraph 0104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the side lengths of said base surface being between 10-30 mm into An’s device for the benefit of providing the proper size device base for the piezoelectric.
Considering claim 13, Ogata teaches wherein the main body has a height of between 0.5 – 2.0 mm in the stacking direction (paragraph 0104).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (PG Pub 20110310055), in view Newnham (US PN 5,729,077) and in view of Schediwy (PG Pub 20120274599).
Considering claim 14, An in view of Newnham teaches the internal electrodes as described above.
However, An in view of Newnham does not teach wherein the internal electrodes comprise copper.
Schediwy teaches wherein the internal electrodes comprise copper (paragraph 0051).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found prior art Newnham which in combination with An teaches the applicant’s claimed limitations.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837